     0:20-cv-01876-JFA      Date Filed 06/23/20     Entry Number 14      Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH CAROLINA

Janice McMullen Jones,                              C/A No. 0:20-cv-1876-JFA-PJG

                               Plaintiff,

v.
                                                                ORDER

  Pastor Diana Cherry, From the Heart
 Church Ministry; Pastor John Hagee,
 Cornerstone Church; Pastor Joel Osteen,
 Lakewood Church; Bishop Noel Jones,
 Noel Jones Ministries; Pastor Jimmy
 Swaggart, Family Worship Center;
 Bishop Paul Morton, Greater St Stephen
 Ministry; Pastor Jentzen Franklin, Free
 Chapel; Pastor Greg Laurie, Harvest
 Christian Fellowship; Bishop Claude
 Alexander Jr, The Park Church; Pastor
 Robert Morris, Gateway Church; Pastor
 Brian Houston, Hillsong Church; Pastor
 Wayne Corderio, New Hope Christian
 Fellowship Ministry; Prophet Rick
 Joyner, Morningstar Ministries; Pastor
 John Gray, Relentless Church; Pastor
 Ron Carpenter, Redemption Church;
 Bishop T D Jakes, The Potter’s Touch;
 Kenneth Hagin, RHEMA Bible Church;
 James Mc Donald, Harvest Bible Chapel;
 Pastor Jay Rebsamen, West End Baptist
 Church; Pastor Creflo Dollar, World
 Changers Ministry International; Pastor
 Taffi Dollar, World Changers Ministry
 International,

                               Defendants.


      Plaintiff, Janice McMullen Jones, proceeding pro se, brings this civil action alleging

breach of “covenant agreements” against defendant pastors and their churches. In
        0:20-cv-01876-JFA       Date Filed 06/23/20     Entry Number 14      Page 2 of 3




accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), this case

was referred to the Magistrate Judge for initial review.

         After reviewing the Complaint (ECF No. 1), the Magistrate Judge assigned to this

action 1 prepared a thorough Report and Recommendation (“Report”). (ECF No. 9). Within

the Report, the Magistrate Judge recommends that this matter be dismissed for lack of

subject matter jurisdiction. The Report sets forth, in detail, the relevant facts and standards

of law on this matter, and this Court incorporates those facts and standards without a

recitation.

         Plaintiff was advised of her right to object to the Report, which was entered on the

docket on May 29, 2020. Id. The Magistrate Judge required objections, if any, to be filed

by June 12, 2020. Id. Plaintiff failed to submit any objections. Thus, this matter is ripe for

review.

         A district court is only required to conduct a de novo review of the specific portions

of the Magistrate Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b);

Fed. R. Civ. P. 72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th

Cir. 1992). In the absence of specific objections to portions of the Magistrate’s Report, this

Court is not required to give an explanation for adopting the recommendation. See Camby

v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).




1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
    Civil Rule 73.02(B)(2)(d) (D.S.C.). The Magistrate Judge makes only a recommendation to this
    Court. The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976).
                                                2
      0:20-cv-01876-JFA      Date Filed 06/23/20     Entry Number 14        Page 3 of 3




       Here, Plaintiff has failed to raise any objections and therefore this Court is not

required to give an explanation for adopting the recommendation. A review of the Report

indicates that the Magistrate Judge correctly concluded that this matter should be dismissed

for lack of jurisdiction.

       After carefully reviewing the applicable laws, the record in this case, and the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes

the facts and applies the correct principles of law. Accordingly, this Court adopts the

Magistrate Judge’s Report and Recommendation and incorporates it herein by reference.

(ECF No. 9). Consequently, this action is summarily dismissed without prejudice and

issuance and service of process for lack of jurisdiction.

IT IS SO ORDERED.



June 22, 2020                                               Joseph F. Anderson, Jr.
Columbia, South Carolina                                    United States District Judge




                                              3
